Title: From George Washington to George Weedon, 12 October 1781
From: Washington, George
To: Weedon, George


                  Dear Sir
                     
                     Head Quarters before York 12 Octo. 1781.
                  
                  A small armed french Brig, with some other Vessels, being up the York River, near Westpoint under Direction of Monsr De Camus, which might be made usefull in our Operations, in Case the french Ships should pass above York—Monsr De Camus has applied to me to obtain, if possible, a Number of Men from the Army to assist him on Board the Brig—I have therefore to desire, that you will endeavour to obtain a Number of the Militia from your Side, to enter as Volunteers for this Service—which is to continue only during the Time of the Siege, for the Purpose of Securing the Navigation of the River above the Town, protectg their Boats, & keeping open the Communication between our two Camps—and not to be extended below York.
                  I wish also a Number of Oarsmen to be selected to be put into the Boats which may be in Metappony & Pamunkey Rivers, which are to be collected near West Point—and which, in the Course of Events, may prove of great Importance—One hundred & fifty Men may answer both Purposes.
                  If the Men can be obtained, you will be pleased to inform Monsr De Camus by Letter at West point and consult Measures with him, to effect the purposes abovementioned—and send an intelligent Officer to have the Boats in the two Rivers collected at the Place most proper for their Security: And in Case the french Ships from below should pass the Town of York, you will have the Men imediately employed in the Service proposed, in such Manner, as may be agreed between you & Mr De Camus. With much Regard & Esteem I am Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               